UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,DC FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 2, 2009 Resource Capital Corp. (Exact name of registrant as specified in its chapter) Maryland 1-32733 20-2287134 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 712 Fifth Avenue, 10th Floor New York, NY 10019 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 212-974-1708 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 Results of Operations and Financial Condition. On November 2, 2009, Resource Capital Corp. (the "Company") issued a press release regarding its results for the three and nine months ended September30, 2009. A copy of this press release is furnished with this report as an exhibit.
